Title: Charles Sigourney to John Adams, 21 December 1784
From: Sigourney, Charles
To: Adams, John


        
          Honourd and Worthy Sir!
          London 21st. Decr. 1784
        
        I now presume on the liberty of acquainting you of my arrival in this City and sincerely Lament am disappointed of the happiness of seeing your family here, with which expectation I much flatterd myself.— It will afford me the greatest pleasure to hear that you enjoy better health than when in Holland, and that your Lady & family are also in perfect health, which blessing I sincerely wish may be long Continued.—
        The present situation of Trade between America & this Country (especially our Northern), is in such a predicament as induces me to request of your Excellency to give me some information respecting the Commercial Treaty, whether any thing is like to take place soon, upon what footing, & whether any indulgencies are to be granted us, on our Exportations. If something in favour of us is not soon done, I fear, that Valuable branch the Whale fishery will be entirely lost, for I heard a Number of those who carry it on, from Dartmouth, Nantucket, & along the Cape, declare they would Settle at Port Roseway, or some other port under the British Govermt where they could export the Oil themselves exempt from the heavy duty, and I fear ’ere this, many of ’em have taken that Step.— I further learn since my arrival here, that a Company from New York has already gone to Port Roseway to establish themselves for that purpose, This being the Case I fear the British Administration will procrastinate a treaty of Commerce with us as long as possible, in full Expectation of drawing our people to settle amongst their new Settlers to the Eastward of Boston.— I therefore most heartily wish something may soon be done.— There are many other good reasons I could offer at this time to urge the necessity of an immediate

Commercial treaty being come into, but doubt not they are much better known to your Excellency.— Am with all due esteem and Respect, Your Excellency’s most Obedient & / most Hb. Servant
        
          Charles Sigourney
        
      